Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The issue is not whether the claims “particularly point out and distinctly claim” subject matter, but rather than the claims cover subject matter that the inventor “regards as the invention.”  While the original disclosure clearly indicates that the inventor regards a device configured to remove oil from an oil-contaminated liquid as the invention, there is no evidence inventor regarded, i.e., was in possession of, a device configured to remove oil from an oil-contaminated gas as within the scope of the invention.  Amendment of “fluid” to “liquid” would overcome this rejection.

Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.    It is unclear what an “intentional use state of the device” and how such an intentional use state differs or may be distinguished from the same albeit unintentional use state.  For example, if an actor were motivated to use a device meeting the structural limitations of the claim 1 1 or other dyes,2  but removed none from the water given that the water was not contaminated with any dyes, and instead removed diesel fuel oil from the water given an unexpected diesel fuel oil spill upstream from the river water collection point, and succeeds in removing diesel fuel oil from the river water by the device,  it is unclear whether the device used would meet the claim 1 limitations for want of the use to which the device was put was not intended.
	
Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 requires that the keratin structures have a “three-dimensionally irregular orientation” (hereinafter, phrase “A”).  Claim 1 also3 requires that the keratin structures are “randomly distributed in all three dimensions” (hereinafter, phrase “A”).  Insofar as a “three-dimensionally … oriented” appears to have the same meaning as “in all three dimensions” and “irregular oriented” appears to have the same meaning as “randomly distributed,” it is unclear if these two phrases are synonymously redundant.  Put another way, it is unclear what hypothetical keratin structures in the prior art or in an accused device might meet the phrase A limitation but not the phrase B limitation, or meet the phrase B limitation but 

Claims 2 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear whether the phrase “formed by” relates to the manner by which the packing is manufactured or shaped by a “first absorption unit.”  It is unclear whether the intended meaning of “formed by a first absorption unit” was akin to, “located within a first absorption unit.”  It is unclear whether claim 2 was intended to be limited as follows:  “wherein the device further comprises a first absorption unit within a reception space adjacent to and downstream from the container inlet and within which first absorption unit the packing is situated.”

	Objection is made to the specification, and claims 1 – 11 are rejected, under 35 U.S.C. §112(a) for failing to provide an enabling disclosure of the claimed invention.  An oil-contaminated fluid can be an oil-contaminated gas or an oil-contaminated liquid.  While the original disclosure is enabling for removing oil from an oil-contaminated liquid, e.g., oil-contaminated water, the original disclosure does not appear to be enabled for removing oil from an oil-contaminated gas stream.  See, for example, USP 20160263509 to De Wolf.  Amendment of “fluid” to “liquid” would overcome this rejection.

	Claims 1-2, 10-11 are rejected under 35 U.S.C. §103 for obviousness over applicant’s admission as to the state of the prior art in view of US 5453129 to Allen, FR 2425878 to ANVAR, and USP 2867425 to Teller. 
	Applicant admits at unnumbered page 1 that a device for cleaning a fluid contaminated with oil was known in the prior art.  The prior art device comprised a fluid flow-through container having an inlet and outlet for the fluid, and a packing of threads for absorbing the oil from the fluid.  The difference between the prior art device and the claim 1 invention is the packing is formed of a package-like tangle of keratin structures that have a three dimensional irregular orientation and are randomly distributed in all three dimensions, the keratin structures enclosed by a closed container edge between the inlet and the outlet and fit against it in a fluid-tight way in the intentional use state of the device.
	US 5453129 to Allen teaches that small–diameter (“microsized”) randomly oriented and entangled fibers of an oil-sorbing / oleophilic material are advantageous insofar as interstices or voids are capable of sorbing large quantities of oil and rejecting water due to their chemical properties and capillary attraction (col 8 lines 34-38).
	It would have been obvious to have substituted, selected, or otherwise employed small-diameter, randomly-oriented, and entangled threads as the oil-absorbing packing described in the prior art given Allen’s teaching that the oil-absorbing capacity of such a configuration is high and water entrapment low, but Allen does not suggest selecting threads made from keratin or enclosing the threads in a fluid-tight way in the intentional use state of the device.

	Selection of a thread material made from keratin for use in the prior art method as modified by Allen above would have been obvious given its art-recognized utility as an oil-adsorbing, oleophilic material, as shown by ANVAR.  As is conventional in packed sorption columns or towers, it would have been obvious to have configured the thread-like packing in a container so as to minimize wall effect channeling, as discussed, for example, by USP 2867425 to Teller at col 4 line 47.
	Per claim 2, any container configured to retain a packing has an upstream portion adjacent to its inlet which may be regarded arbitrarily as a “reception space.”  Any oil-sorbing packing, such as the packing of the admitted prior art as modified above, situated within such a reception space would arbitrarily serve as an absorption unit.
	Per claim 10, the device appears to be capable of being manufactured in one location and transported by foot, motorized land transport, e.g., by car, truck, or rail, motorized marine transport, e.g., by ship, or by airplane.  Accordingly, the device is “mobile.”
	Per claim 11, it would have been obvious to have used the oil-capturing filter to decontaminate a wide variety of water sources of deleterious oil therein.  Among the common types of water are fresh water, e.g., water from the Great Lakes of the USA, or sea water in which it was known to find unrefined oil contamination, e.g., Deepwater Horizon oil discharge incident.

Claim 9 is rejected under 35 U.S.C. §103 for obviousness over applicant’s admission as to the state of the prior art, US 5453129 to Allen, FR 2425878 to ANVAR, and USP 2867425 to Teller, as applied to claim 1 above, further in view of USP 20170281783 to Burnett.  It would have been obvious to have sourced the keratin used in the modified prior art method from any known source of keratin, e.g., hair, as shown, for example, by USP 20170281783 to Burnett.  Hair is widely known as a natural fibrous protein.

	Objection is made to claims 3 – 8 for dependence on a rejected base claims but would be allowable over prior art if presented in independent form.  

	US 4608173 is cited for its discussion of making nonwoven filters in which fibers are intentionally randomly entangled.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152





    
        
            
        
            
        
            
        
            
    

    
        1 USP 20120060303 to Blackburn at [0109]
        2 USP 20170340531 to Manneck at [0014]
        3 Claim 1: “keratin structures that have a three-dimensionally irregular orientation and are randomly distributed in all three dimensions” (emphasis added).